DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are under consideration.

Elections
	Applicant’s election without traverse of the TaBO/TaBN absorber layer composition, Ru capping layer material, and method making use of a hardmask in the reply filed on 11/9/2022 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  
“second main pattern area is disposed on a second side of the main pattern area” should be “second main pattern area is disposed on a second side of the opening area”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangat (US 20130029253 A1, published 2013) in view of Hendel (US 20090246706 A1, published 2009) and Fukugami (WO 2013027412 A1, published 2013).
Regarding claims 1-4, 8, 10-14, and 16, Mangat teaches an EUV mask containing a substrate with a multi-layer reflector (which may contain an Ru capping layer) and a TaBN/TaBO absorber layer over the multi-layer reflector [0018-0020]. Mangat also teaches patterning the absorber layer and exposing the underlying multi-layer reflector which may include the capping layer [0021]. Mangat teaches the mask contains a circuit pattern [0023]. Mangat also teaches conventional lithographic techniques to transfer the image (the pattern) to a semiconductor die (the substrate) by utilizing the EUV mask and EUV light [0016]. Mangat teaches forming an opening in additional to the main patterning area, exposing the underlying multi-layer reflector which may include the Ru capping layer [0023]. Mangat teaches the opening is adjacent to the pattern area with a distance of 0.8-3 mm and may be on several or all sides of the pattern area (which may be interpreted as a 2nd opening on a second side of the pattern area) [0025, fig 1].
Mangat does not explicitly teach that transferring the mask pattern to a semiconductor substrate could include patterned exposure and development of a substrate coated with a hardmask and a photoresist. However, this process of applying the EUV mask would be obvious to a person of ordinary skill in the arts in order to transfer the patterns for the semiconductor circuits from the mask to a semiconductor device. An example is taught by Hendel [claim 15, 0033], which teaches a method for forming structures in a semiconductor device comprising providing a substrate coated with a hardmask and photoresist, patterned exposure of the photoresist using a photolithographic process (which may include EUV light), and developing the resist to form a patterned resist. 
Regarding claim 6, Fukugami teaches a similar border region (opening area) for an EUV mask where the distance from the main pattern area is 3 microns, well within the instant range [page 6 paragraph 9]. It would be obvious to a person of ordinary skill in the arts that applying the distance taught by Fukugami to the mask of Mangat would result in a comparable EUV mask.
Regarding claims 9, 17, and 20, Mangat does not teach the width of the opening, a second main pattern, or that the opening is formed simultaneously with the main pattern area. Fukugami teaches a chip (main pattern area) may consist of multiple circuit patterns (patterned areas) [page 2 paragraph 1], which would include at least a first and second circuit pattern (reading on the instant first and second main pattern area). It would be obvious to a person of ordinary skill in the arts that both main pattern areas may be distanced similarly from the opening (border region). Additionally, the second main pattern area could be interpreted as one of the openings of the opening area, as both are openings in the absorber layer that exposes the underlying capping layer, which could be patterned simultaneously with the first main pattern area. It would be obvious to a person of ordinary skill in the arts that both pattern areas could be formed simultaneously in order to reduce processing costs and manufacturing time associated with additional patterning steps.  

Claims 5, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangat (US 20130029253 A1, published 2013) in view of Hendel (US 20090246706 A1, published 2009) and Fukugami (WO 2013027412 A1, published 2013) as applied to claims 1-4, 6, 8-14, 16-17, and 20 above, and further in view of Bowering (US 20160349412 A1, published 2016).
Regarding claims 5, 15, and 18-19, Mangat and Fukugami do not disclose blistering or hydrogen being released from an opening in the absorber layer. Bowering teaches hydrogen can invade a multilayer mirror (such as an EUV mask) and form gas bubbles in between layers, which can cause blistering in overlying layers. It would be obvious to a person of ordinary skill in the arts that the hydrogen may cause blistering on an overlying absorber layer, and that openings in the absorber layer would result in hydrogen being released [0014-0015].  Bowering also teaches a multilayer structure above the capping layer (which reads on the instant absorber layer comprising of TaBO and TABN) comprising materials resistant to hydrogen diffusion and blistering. It would be obvious to a person of ordinary skill in the arts to apply the method of Bowering to the method of Mangat in order to prevent blister formation across multiple photolithographic processes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mangat (US 20130029253 A1, published 2013) in view of Hendel (US 20090246706 A1, published 2009) and Fukugami (WO 2013027412 A1, published 2013) as applied to claims 1-4, 6, 8-14, 16-17, and 20 above, and further in view of Ekinci (“EUV resists towards 11nm half-pitch”, published 2014).
Regarding claim 7, Mangat and Fukugami do not teach a width of the opening being 20 nm or less. As the opening could be interpreted as the second main pattern area (as mentioned in the above claim 9, 17, and 20 rejection), Ekinci teaches a 12 nm half pitch (which reads on the instant opening) has already been achieved for EUV lithography, which would fall within instant claimed range of 20 nm or less. It would be obvious to a person of ordinary skill in the arts that applying the opening width of Ekinci to the method of Mangat and Fukugami would result in a comparable and functional EUV mask.

Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "Particulate and molecular contamination control in EUV induced H2-plasma in EUV lithographic scanner" teaches defects associated with hydrogen in EUV lithographic systems. US 20170200523 A1 teaches hydrogen blister in EUV systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737           /DUANE SMITH/                                                      Supervisory Patent Examiner, Art Unit 1737